         Case 4:19-cv-00172-CDL Document 98 Filed 08/12/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

KOSHA, LLC, et al.,                          *

       Plaintiffs,                           *

vs.                                          *
                                                        CASE NO. 4:19-CV-172 (CDL)
CLARENCE DEAN ALFORD, et al.,                *

       Defendants.                           *


                                       O R D E R

       Kurudi H. Muralidhar, Samhitha Medatia, Dynamic W2E, LLC,

and Dynamic AES, LLC (collectively, “Plaintiffs”) filed a motion

for partial summary judgment in their favor on the issue of

liability for their breach of contract claims against Clarence

Dean Alford.        Plaintiffs contend that Allied Energy Services,

LLC (“Allied”), breached its contracts with them by defaulting

on    certain    notes     when     they   came       due.         Creditors    of   Allied

initiated an involuntary Chapter 7 bankruptcy proceeding against

Allied,     so     any     claims     against         the     company       are      stayed.

Plaintiffs       allege     that    Alford       is    liable       because    he    was    a

guarantor on the notes in the event of a default by Allied.

       Plaintiffs        filed     their   summary        judgment      motion       against

Alford    on     February    24,     2020,       before      the    Court     ordered      the

parties to confer on a discovery plan under Federal Rule of

Civil Procedure 26(f) and nearly two months before the parties
         Case 4:19-cv-00172-CDL Document 98 Filed 08/12/20 Page 2 of 3



submitted their Rule 26(f) report that started the discovery

process.     See Fed. R. Civ. P. 26(d)(1) (“A party may not seek

discovery from any source before the parties have conferred as

required by Rule 26(f) . . . .”).                    After the Court entered a

scheduling     order      and   Alford   propounded      discovery       requests    on

Plaintiffs, Alford timely responded (pursuant to an extension he

requested     and    was     granted)    to    the    summary     judgment     motion.

Among    other     things,      Alford   asserts     that    he    has   not   had   an

opportunity to obtain facts essential to his opposition because

he did not receive responses to his discovery requests before

his response was due and because he was unable to enter Allied’s

offices due to the COVID-19 pandemic and thus could not access

documents     in    Allied’s      possession     that    are      relevant     to    his

opposition.       Alford Aff. ¶¶ 31-32, ECF No. 81-1.

        Federal    Rule    of   Civil    Procedure     56(d)      “provides    shelter

against a premature motion for summary judgment ‘when facts are

unavailable to the nonmovant.’” Estate of Todashev by Shibly v.

United States, No. 19-10245, 2020 WL 3397655, at *4 (11th Cir.

June 19, 2020) (per curiam) (quoting Fed. R. Civ. P. 56(d)).

“If a nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify

its opposition, the court may . . . defer considering the motion

or deny it[.]”         Fed. R. Civ. P. 56(d).               “Accordingly, Rule 56

provides a nonmoving party an alternative avenue to stave off


                                           2
         Case 4:19-cv-00172-CDL Document 98 Filed 08/12/20 Page 3 of 3



the granting of a motion for summary judgment. The party can

‘produce[]      affidavits    or   other     evidence      contradicting          the

movants,’ or the party can ‘explain[] [its] failure to do so

under subsection ([d]).’” Estate of Todashev, 2020 WL 3397655,

at *4 (quoting Wallace v. Brownell Pontiac-GMC Co., 703 F.2d

525, 528 (11th Cir. 1983)).           Here, Alford specified reasons why

he could not present evidence to support his arguments that

Allied was not in default on the notes and that he thus should

not be held liable for any default as the guarantor: Alford

could    not    access    documents   in    Allied’s     office       due   to    the

pandemic, and Alford did not receive responses to his discovery

requests before his response to Plaintiffs’ motion was due.

        Under   these    circumstances,     the    Court   DEFERS       ruling     on

Plaintiffs’     summary    judgment    motion     (ECF   No.    60)    under     Rule

56(d) and GRANTS Alford’s motion to stay (ECF No. 85) to the

following extent.         Alford shall respond to Plaintiffs’ summary

judgment motion by October 13, 2020.              The Court recognizes that

the   pandemic    persists,    but    Alford      should   be    able       to   take

precautions that allow him to review documents safely.

        IT IS SO ORDERED, this 12th day of August, 2020.

                                           s/Clay D. Land
                                           CLAY D. LAND
                                           U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                       3
